Citation Nr: 1517264	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-04 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than December 20, 2010 for the grant of service connection for hearing loss.

2.  Entitlement to an effective date earlier than December 20, 2010 for the grant of service connection for tinnitus.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for a left shoulder disability.

5.  Entitlement to service connection for a right ankle disability.

6.  Entitlement to service connection for a left ankle disability.

7.  Entitlement to service connection for a right knee disability.

8.  Entitlement to service connection for a left knee disability.

9.  Entitlement to service connection for a right elbow disability.

10.  Entitlement to service connection for a left elbow disability.

11.  Entitlement to service connection for a right wrist disability.

12.  Entitlement to service connection for a left wrist disability.

13.  Entitlement to service connection for a right hip disability.

14.  Entitlement to service connection for a left hip disability.

15.  Entitlement to service connection for a cervical spine disability.

16.  Entitlement to service connection for a low back disability.

17.  Entitlement to service connection for a lung disability, claimed as a mucus-like growth on the lungs, to include as due to asbestos exposure and radiation exposure.

18.  Entitlement to service connection for a gastrointestinal disability, to include gastroesophageal reflux disease (GERD), acid reflux and hiatal hernia.

19.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel

INTRODUCTION

The Veteran had active service from September 1977 to September 1980 and periods of active duty for training (ACDUTRA) from March 14, 1981 to March 27, 1981 and October 18, 1982 to October 29, 1982.

This matter comes before the Board of Veterans' Appeals (Board) from January 2012 and July 2012 rating decisions of the above Department of Veterans Affairs (VA) Regional Office (RO).

The issues of service connection for a gastrointestinal disability and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On December 20, 2010, more than one year following active service, the Veteran filed an original claim for entitlement to service connection for hearing loss.

2.  On December 20, 2010, more than one year following active service, the Veteran filed an original claim for entitlement to service connection for tinnitus.

3.  The record does not reflect that the Veteran's right shoulder disability is causally or etiologically related to service or was incurred within a year of service.

4.  The evidence does not reflect a current left shoulder disability.

5.  The evidence does not reflect a current right ankle disability.

6.  The evidence does not reflect a current left ankle disability.

7.  The record does not reflect that a right knee disability is causally or etiologically related to service or was incurred within a year of service.

8.  The evidence does not reflect a current left knee disability.

9.  The evidence does not reflect a current right elbow disability.

10.  A left elbow disability was incurred in service.

11.  The evidence does not reflect a right wrist disability that is causally or etiologically related to service or was incurred within a year of service.

12.  The evidence does not reflect a left wrist disability that is causally or etiologically related to service or was incurred within a year of service.

13.  The evidence does not reflect a current right hip disability.

14.  The evidence does not reflect a current left hip disability.

15.  The record does not reflect that the Veteran's cervical spine disability is causally or etiologically related to service or was incurred within a year of service.

16.  The record does not reflect that the Veteran's low back disability is causally or etiologically related to service or was incurred within a year of service.

17.  The record does not reflect that the Veteran's lung disability is causally or etiologically related to service, to include asbestos exposure or radiation exposure.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to December 20, 2010 for the award of service connection for hearing loss have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.159, 3.400 (2014).

2.  The criteria for an effective date prior to December 20, 2010 for the award of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.159, 3.400 (2014).

3.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5103, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.303, 3.307, 3.309 (2014).

4.  The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5103, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.303, 3.307, 3.309 (2014).

5.  The criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5103, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.303, 3.307, 3.309 (2014).

6.  The criteria for service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5103, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.303, 3.307, 3.309 (2014).

7.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5103, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.303, 3.307, 3.309 (2014).

8.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5103, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.303, 3.307, 3.309 (2014).

9.  The criteria for service connection for right elbow arthritis have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5103, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.303, 3.307, 3.309 (2014).

10.  The criteria for service connection for a left elbow disability have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5103, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.303, 3.307, 3.309 (2014).

11.  The criteria for service connection for a right wrist disability have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5103, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.303, 3.307, 3.309 (2014).

12.  The criteria for service connection for a left wrist disability have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5103, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.303, 3.307, 3.309 (2014).

13.  The criteria for service connection for a right hip disability have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5103, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.303, 3.307, 3.309 (2014).

14.  The criteria for service connection for a left hip disability have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5103, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.303, 3.307, 3.309 (2014).

15.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5103, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.303, 3.307, 3.309 (2014).

16.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5103, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.303, 3.307, 3.309 (2014).

17.  The criteria for service connection for a lung disability, claimed as a mucus-like growth on the lungs, to include as due to asbestos exposure and radiation exposure, have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5103, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2014); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

The appeal for an earlier effective date for service connection for hearing loss and tinnitus arises from a disagreement with the initial effective date assignment following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice regarding the appeal of a downstream issue is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA regarding these issues.

Prior to initial adjudication of the Veteran's claim, January 2011, November 2011, February 2012, and March 2012 letters fully satisfied the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records (STRs) and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains service treatment records, service personnel records, VA treatment records, and private treatment records.  The Veteran had VA examinations for his back, shoulders, elbows, knees, ankles, stomach and lungs.  The findings are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The RO did not afford the Veteran a VA examination for the other issues on the basis that there is already sufficient medical evidence to decide the claim, and the Board agrees.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  The Board finds that there is no competent evidence of current hip disabilities.  While the Veteran had been diagnosed with carpal tunnel syndrome and a cervical spine disability, there is no indication that they are associated with an in-service event, as discussed below in detail.  Therefore, the Board finds that the evidence of record does not trigger the necessity of an examination in order to decide these claims on the merits.  See 38 C.F.R. § 3.159(c).  As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims and no further assistance to develop evidence is required.

II.  Earlier Effective Date

Under VA laws and regulations, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).  However, if a claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  It is well settled that an intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed.Cir.2006) (holding that the plain language of the regulations require a claimant to have an intent to file a claim for VA benefits); Rodriguez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 1999) (noting that even an informal claim for benefits must be in writing).

The Veteran's representative has argued that there should be an effective date from August 2008 for the award of service connection for hearing loss and tinnitus because an informal claim was submitted.  In April 2012, the representative submitted a copy of a statement signed by the Veteran and dated July 2008 with an addendum in which he wrote that he wished to file claims for service connection for hearing loss and tinnitus.  The representative wrote that this statement was originally submitted to VA in August 2008.  The only VA time stamp on this document is April 2012, and the record does not show that it was submitted prior to then.  Furthermore, the record does not contain a formal or informal claim for service connection for hearing loss or tinnitus from prior to December 20, 2010.

There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach).  This presumption of regularity in the administrative process may be rebutted only by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  Therefore, under the presumption of regularity, any documents submitted by the Veteran or on his behalf are presumed to have been properly associated with the claims file.  The record does not show that the document dated July 2008 in which the Veteran wrote that he wished to file claims was submitted to VA prior to April 2012.  There is no evidence of record showing a claim for service connection for hearing loss and tinnitus prior to December 20, 2010.
 
The Veteran submitted his current claims of service connection for hearing loss and tinnitus on December 20, 2010, which is more than one year after service.  The proper effective date of December 20, 2010 was afforded since the claim was received more than one year following the Veteran's separation from service.  

There is no entitlement to an earlier effective date.  As the preponderance of the evidence is against the claim for an earlier effective date of service connection for hearing loss and tinnitus, the benefit of the doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection will also be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2014).


A.  Arthritis of the Shoulders, Ankles, Knees, Elbows, and Hips; and Wrist, Cervical Spine, and Low Back Disabilities

The STRs show that the Veteran complained of right knee pain in October 1977 and was diagnosed with a strain.  Later in October 1977 he complained of pain in his right Achilles tendon, and he was diagnosed with Achilles tendonitis/strain and left elbow pain.  In February 1978 the Veteran complained of back pain.  He complained of elbow pain in October 1978 that had been recurring for three weeks.  The treating provider felt that it was probably due to hyperextension.  In May 1979 the Veteran was diagnosed with recurrent tendonitis, rule out muscle strain, after complaining of swelling and numbness in the left elbow and lower arm.  The Veteran reported right ankle trauma with pain and tenderness in June 1979.  X-rays were negative, and the Veteran was diagnosed with a sprain and given an Ace wrap.  In July 1979 the Veteran was diagnosed with possible tendonitis after complaining of pain in his left elbow that was radiating to the shoulder.  In December 1979 the Veteran complained of knee pain with giving out at times.  The impression was chondromalacia vs. patella leg strain, and the Veteran was to use an Ace wrap, take aspirin, and perform light duty.  In June 1980 the Veteran complained of low back pain.  On examination there was stiffness and guarding on palpations.  The assessment was lumbar muscle pain.  The extremities and spine were normal at the September 1980 separation examination.

The Veteran complained of radiating pain from the right elbow to shoulder at March 1981 ACDUTRA.  There had not been any recent trauma but he had been lifting heavy objects.  October 1982 treatment records from the Veteran's ACDUTRA show that he complained of left wrist pain due to an injury when he fell down three days before, which was prior to the period of ACDUTRA.  The impression was a mild abrasion to the left elbow and a sprained left wrist. 

A private treating rheumatologist wrote in October 1988 that the Veteran reported a lifelong history of scoliosis of the back associated with episodic but generally progressive low back pain.  He also reported occasional episodes of bursitis of the shoulders and elbows.  The Veteran was otherwise without significant musculoskeletal problems until February 1988, when he slipped and twisted to the ground, which caused bilateral knee pain that became quite severe and debilitating the following day.  An orthopedic workup noted patellofemoral crepitus and mild tenderness on a full range of motion without other inflammatory changes, and knee x-rays were normal.  Motrin and physical therapy were prescribed without persistent benefit.  The Veteran reported the onset of increasingly more persistent and bothersome bilateral hip pain during physical therapy as well as a steady increase in low back pain and stiffness.  In November 1988 the rheumatologist wrote that the Veteran had persistent and bothersome musculoskeletal pain that was most problematic in the hips and knees.  A July 1988 bone scan was suggestive of a diffuse arthritic process in the shoulders, knees, elbows and wrists.  The rheumatologist felt that the Veteran's symptomatology represented nonspecific, early degenerative and mechanical musculoskeletal problems.  November 1988 x-rays of the sacroiliac joints were normal.

At October 2000 VA treatment the Veteran complained of right hip, right knee pain, and low back pain.  It was noted that he had taken Flexeril for arthritis for the past eight years.  April 2001 x-rays of the knees showed minor narrowing of the medial joint compartments, and otherwise the knees were unremarkable.  At March 2002 VA primary care treatment the Veteran said that he injured his back when lifting 60 pound speakers incorrectly.  The pain radiated to his hips and knees.  The Veteran complained at June 2002 VA treatment of radiating pain to the hips and legs.  At October 2003 VA treatment the Veteran complained of increasing pain in the neck and low back that radiated to the hips.  VA treatment records from October 2003 show a diagnosis of bilateral carpal tunnel syndrome.  The Veteran complained of chronic back, neck and arm pain at January 2004 VA treatment.  A January 2004 EMG of the Veteran's wrists from VA treatment was normal.  A problem list from October 2004 VA treatment indicates that the Veteran had been diagnosed with degenerative disc disease of the lumbar spine in December 2001 based on an MRI.  At December 2004 VA treatment the Veteran reported that he had continued low back pain.  He also complained of ankle pain and that his wrists were bothering him.

The Veteran reported at December 2010 VA primary care treatment that he was having a lot of hip and knee pain, which he felt was weather related.  At November 2011 VA primary care treatment the Veteran reported that his right knee was bothering him more.  He reported pain in his ankles, legs, and low back.  

The Veteran had a VA examination in December 2011 at which it was noted that he had progressive pain without injury and degenerative joint disease.  The examiner opined that it was less likely as not that the low back injury was incurred in or caused by military service because it there was no injury in service.  Furthermore, the fact that the Veteran had degenerative joint disease throughout the body indicates that it was from aging, post-military occupation, and obesity.  

The Veteran had a VA examination for the shoulders, elbows, knees, and ankles in February 2013.  He was diagnosed with degenerative joint disease of the right shoulder, left elbow, and right knee based on x-rays.  There was no diagnosis regarding the left shoulder, right elbow, and left knee, or the ankles.  In an April 2013 examination report addendum, the examiner opined that the degenerative joint disease of the right shoulder, left elbow, and right knee were less likely as not caused by or a result of military service.  The examiner felt that they were attributable to age, wear and tear on the joints, obesity, the physical demands of the Veteran's work as an electrician.  In addition, the separation examination did not show chronicity of symptoms or diagnoses.

April 2014 VA neurology treatment records indicate that the Veteran had mild osteoarthritis and degenerative joint disease of the cervical, lumbar and thoracic spines.  The Veteran told the neurologist that he had previously been told that he was "eaten up" with arthritis.  The neurologist noted that 2006 x-rays did not support this.  Electrodiagnostic findings of the wrists were normal.  There was no evidence of myopathy, entrapment, peripheral neuropathy, or radiculopathy in the cervical or lumbar spine.

The Board acknowledges the Veteran's reports of pain.  However, pain itself is not a disability for VA purposes.  A symptom alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability.  Without a pathology to which the complaints of hip, ankle, left shoulder, left knee, and right elbow pain can be attributed, there is no basis to find a disorder for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).

As a threshold matter in all service connection claims, there must be evidence of a current disability.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The record does not show that the Veteran has been diagnosed with hip, ankle, left shoulder, left knee, and right elbow disabilities, including arthritis.  As such, service connection for these disabilities must be denied.

In regards to the Veteran's left elbow disability, the Board notes that he was diagnosed with recurrent tendonitis in service.  The STRs do not show that the left elbow was x-rayed during service.  In February 2013 the Veteran was diagnosed with degenerative joint disease of the left elbow based on x-rays.  Giving the benefit of the doubt to the Veteran, since there were no x-rays during service, the Board finds that the current degenerative joint disease is related to the tendonitis diagnosed during service.

The December 2011 and September 2014 VA examiners' opinions regarding the back, right shoulder, and right knee are given probative value because they were informed of the pertinent facts, fully articulated the opinions, and supported the opinions with reasoned analyses.  Stefl, 21 Vet. App. at 124-25; see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that "a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two").  There are no competent opinions of record indicating that there is a connection between any of these disabilities and the Veteran's active service.  The December 2011 examiner felt that the back disability was less likely than not incurred in or aggravated by service because there was no injury in service and the degenerative joint disease throughout the body indicated it was due to other causes.  The April 2013 VA examiner felt that the right shoulder and right knee disabilities were less likely as not caused by or a result of military service because they were attributable to age, wear and tear on the joints, obesity, and the physical demands of the Veteran's work as an electrician.  

To the extent that the Veteran is claiming he has had recurrent symptomatology since service, the Board does not find him to be credible.  The extremities and spine were normal at the September 1980 separation examination.  While the Veteran complained of right elbow pain at March 1981 treatment during ACDUTRA, the STRs do not indicate further symptomatology.  Furthermore, the STRs show that the October 1982 wrist pain was from an injury that was not during ACDUTRA, and there is no indication from the record that it was aggravated during service.  The record does not show that the Veteran was diagnosed with carpal tunnel syndrome or arthritis for more than ten years after his service.  In this regard, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Service connection for a left elbow disability is granted.  Because the evidence preponderates against the claim of service connection for disabilities of the shoulders, ankles, knees, right elbow, hips, wrists, cervical spine, and low back, the benefit-of-the-doubt doctrine is inapplicable, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

B.  Lung Disability

The Veteran is seeking service connection for a lung disability, claimed as a mucus-like growth on the lungs, to include as due to asbestos exposure and radiation exposure.  His service personnel records show that he served on the USS Ranger, USS Sperry, and USS Dixon as an electrical and mechanical equipment repairman.  Therefore, it is presumed that he was exposed to asbestos during his military service.

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases.  However, in 1988 VA issued a circular on asbestos-related diseases which provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1, part VI, para. 7.21 (Oct. 3, 1997) (hereinafter "M21-1").  Subsequently, an opinion by the VA General Counsel discussed the development of asbestos claims.  VAOPGCPREC 4-2000 (April 13, 2000).

The Board notes that the aforementioned provisions of M21-1 were rescinded and reissued as amended in a Manual rewrite (MR) in 2005.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for Service Connection for Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos."

VA must analyze the Veteran's claim of entitlement to service connection for asbestosis under these administrative protocols using the following criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  The exposure may have been direct or indirect, and the extent or duration of exposure is not a factor.  M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29a.

The Manual provisions acknowledge that inhalation of asbestos fibers and/or particles can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure.  As to occupational exposure, exposure to asbestos has been shown in insulation and shipyard workers, and others.  The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9a-f.

The Manual further provides that VA must determine whether military records demonstrate evidence of asbestos exposure in service; whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information pertinent to the veteran.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

The STRs show that the lungs and chest were normal at the September 1980 separation examination.  Private post-service treatment records show that the Veteran underwent a left upper lobe lobectomy in December 1986.  There was a left upper lobe tumor that was mucoepidermoid carcinoma versus squamous metaplasia with recurrent pneumonia.  The discharge diagnosis was mucous adenoma of the left upper lobe, which was based on a post-surgery biopsy of the tumor. 

At February 2003 VA treatment the Veteran complained of headaches, chest congestion, and coughing yellow phlegm.  The treating physician felt that the main complaints were due to an upper respiratory infection.

The Veteran had a VA respiratory examination in December 2011 at which he was diagnosed with mucus adenoma and chronic obstructive pulmonary disease (COPD).  The examiner noted that the Veteran had a long history of tobacco abuse.  It was also noted that the lung tumor from 1986 was benign.  The examiner opined that it was less likely than not that the lung disability was incurred or caused by asbestos exposure during service because it was due to past tobacco abuse and a chest x-ray showed no evidence of asbestosis.

The Veteran wrote in a July 2012 statement that during his service he was assigned to repair a generator on a submarine, during which he was exposed to radiation.  He passed through the area where the nuclear core was located and there was a lot of personnel standing around.  The Veteran then saw on the television news that there had been a nuclear spill on the base, and when he went back to work there was still activity in the area of the reactor.

A private nurse reviewed the record in May 2013 and felt that the record showed that the Veteran had lung cancer because two of three pathologists from treatment found this.  Since there was a history of in-service exposure to asbestos, a lack of family and genetic risk factors, and a diagnosis of lung cancer at the age of 30, she felt that asbestos was a reasonable explanation for the development of lung cancer.  It was at least as likely as not that the Veteran's in-service asbestos exposure substantially contributed to the development of lung cancer.

A VA physician reviewed the record in April 2014 and opined that it was less likely than not that the Veteran's lung tumor from 1986 was related to in-service exposure to asbestos.  It was noted that the final surgical pathology report was that the tumor was benign.  The earlier diagnoses of cancer were from localized biopsies, which were never definitive and were clearly negated by the final surgical pathology diagnosis of mucus adenoma.  The medical literature did not document any linkage between benign lung adenoma and asbestos exposure.

While the Veteran has made statements to the effect that his lung disability is related to asbestos exposure service, he is not competent to make such a determination.  His statements on etiology are therefore not afforded probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir.2006).

The May 2013 private opinion is not given probative value because the finding that the Veteran had lung cancer in 1986 is contrary to the final diagnosis from the treatment records.  The April 2014 VA opinion that the Veteran did not have lung cancer is given probative value because it explained why the pathology report finding that the tumor was benign was more accurate that the earlier studies.  Furthermore, it was noted that there is no documented linkage in the medical literature between benign lung adenoma and asbestos exposure.  In addition, the December 2011 VA examiner's opinion that it was less likely than not that the lung disability was incurred or caused by asbestos exposure during service is of probative value.  The examiner noted that the Veteran had a long history of tobacco abuse and that the lung tumor from 1986 was benign.  See Stefl, 21 Vet. App. at 124-25; see also Nieves-Rodriguez, 22 Vet. App. at 301.

To the extent that the Veteran is claiming service connection for a lung disability due to radiation exposure, the Board notes the even if he had such exposure, he has not been diagnosed with lung cancer, and therefore his lung disease is not recognized as a radiogenic disease.  See 38 C.F.R. §§ 3.307, 3.309, 3.311 (2014).  

Furthermore, to the extent that the Veteran's lung disability is due to the use of tobacco products during service, for claims received by VA after June 9, 1998 (as is the case here), a disability will not be considered service connected on the basis that it resulted from injury or disease attributable to a veteran's use of tobacco products during service.  See 38 U.S.C.A. § 110 (2014); 38 C.F.R. § 3.300 (2014).

Because the evidence preponderates against the claim of service connection for a lung disability, claimed as a mucus-like growth on the lungs, to include as due to asbestos exposure and radiation exposure, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an effective date earlier than December 20, 2010 for the grant of service connection for hearing loss is denied.

Entitlement to an effective date earlier than December 20, 2010 for the grant of service connection for tinnitus is denied.

Service connection for a right shoulder disability is denied.

Service connection for a left shoulder disability is denied.

Service connection for a right ankle disability is denied.

Service connection for a left ankle disability is denied.

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.

Service connection for a right elbow disability is denied.

Service connection for a left elbow disability is granted.

Service connection for a right wrist disability is denied.

Service connection for a left wrist disability is denied.

Service connection for a right hip disability is denied.

Service connection for a left hip disability is denied.

Service connection for a cervical spine disability is denied.

Service connection for a low back disability is denied.

Service connection for lung disability, claimed as a mucus-like growth on the lungs, to include as due to asbestos exposure and radiation exposure, is denied.


REMAND

The Veteran is seeking service connection for headaches.  The STRs indicate that prior to service the Veteran was in an automobile accident, at which time a plastic plate was placed in his forehead.  During service the Veteran complained of headaches, including in the area of the plate.  

The Veteran complained of headaches that were relieved with eating at October 2001 VA treatment.  At November 2001 VA treatment the Veteran's diagnoses included migraine headaches with scotomas, stable.  The Veteran had complained of headaches with spots in front of the eyes.  The Veteran continued to occasionally complain of headaches at VA treatment.

The Veteran had a VA examination for headaches in February 2013 at which it was noted that there was not a current or past diagnosis related to headaches.  He reported constant head pain and pain on both sides of the head, and there were changes in vision associated with headaches.  The examiner reviewed the record and noted that the headaches from during service resolved without sequelae.  The VA treatment records from 2003 were noted to be without a diagnosis, chronicity, treatment for, or neurological evaluation for headaches.  The examiner felt that the Veteran was without neurological deficits.

Probative value cannot be given to the February 2013 VA examiner's opinion.  While the examiner wrote that the Veteran had not been diagnosed with headaches from 2003, the VA treatment records show that he was diagnosed with migraine headaches in November 2001.  The examiner opined that the headaches clearly and unmistakably existed prior to service and clearly and unmistakably were not aggravated beyond their natural course by an in-service injury, event or illness.  While the examiner wrote that the Veteran did not complain of headaches at the September 1980 separation examination, he did not include any analysis of whether the post-service diagnosis and complaints indicated in-service aggravation of the injury from the pre-service automobile accident.  Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, a new examination must be obtained before the claim can  be decided on the merits.

The Veteran is also seeking service connection for a gastrointestinal disability, to include GERD, acid reflux, and hiatal hernia.  July 2012 statements by the Veteran and his representative indicate that GERD, acid reflux or hiatal hernia were present in service and increased in severity due to pain medication.  In the present decision the Board is granting service connection for a left elbow disability, for which the record shows that the Veteran takes NSAIDS.  Therefore, a medical opinion must be obtained regarding whether a gastrointestinal disability has been caused or aggravated by any medication taken for the left elbow disability.

VA treatment records to April 2014 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from October 2010 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service headaches.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other medical evidence not already of record relating to his headaches.  He should be provided an appropriate amount of time to submit this evidence.

3.  Obtain, physically or electronically, VA treatment records from April 2014 to the present.

4.  Afford the Veteran an appropriate VA examination to determine the nature, extent, onset and etiology of any headaches found to be present.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed.  

The examiner should state the likelihood that headaches found to be present are related to the automobile accident prior to service, including the plate placed in the forehead.  

If the examiner concludes that any headaches found to be present are related to the automobile accident from prior to service, the examiner should indicate that likelihood that they worsened during service.  

If the examiner diagnoses the Veteran as having headaches that did not pre-exist service, the examiner must opine as to whether it is at least as likely as not that they are related to or had their onset during service.

In offering each of these opinions, the examiner should specifically acknowledge and comment on the Veteran's reports of headaches and the in-service treatment for headaches.  A complete rationale must be provided for all opinions.  If an opinion cannot be expressed without resorting to speculation, the examiner must state why that is so.

5.  Afford the Veteran an appropriate VA examination to determine the nature, extent, onset and etiology of any gastrointestinal disability found to be present.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed.  

The examiner must opine as to whether it is at least as likely as not that any gastrointestinal disability found to be present is related to or had its onset during service.

The examiner must also opine whether it is at least as likely as not that any gastrointestinal disability found to be present was caused or aggravated by medication taken for the left elbow disability.

In offering each of these opinions, the examiner should specifically acknowledge and comment on the Veteran's reports of gastrointestinal disabilities and the in-service treatment for gastrointestinal disabilities.  A complete rationale must be provided for all opinions.  If an opinion cannot be expressed without resorting to speculation, the examiner must state why that is so.

6.  Then readjudicate the appeal.  If the benefit sought on appeal is not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


